Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claims 1-2, 10-11, and 20 have been amended.
Claims 6-7 and 15-16 remained objected.
Outstanding USC 112b rejection is withdrawn based on amendments/remarks filed. 
The double patenting rejection is maintained per filed remarks/arguments, as  Applicant's remarks and amendments with respect to the double patenting rejections are understoodly not sufficient to overcome said rejections.
Currently claim 1-20 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Responses to Arguments/Remarks
Applicants’ arguments cited in at least pages 12-19 regarding the currently amended independent claims versus the prior arts of Yu in view of Wu and Sauer in view of Konno to teach the new limitations of "the first object is a phantom including a body made of a first material and a shell made of a second material, and the first material is different from the second material." Applicant respectfully submits that YU and WU, either alone or in combination, do not disclose the 
claimed combination including at least the above features, neither do they render obvious the claimed invention…….. Applicant respectfully submits that Sauer and Konno, either alone or in combination, do not disclose the claimed combination including at least the above features, neither do they render obvious the claimed invention.” have been considered.
     However, the new limitations of “phantom…..the first material is different from the second material” versus the prior arts of Yu in view of Wu and further in view of Urchuk, and Yu in view of Wu and further in view of Lindstrom, and Sauer in view of Konno and further in view of Urchuk are moot in light of the new ground of rejection. Specifically the case of prior arts of Urchuk and Lindstrom addressing and the first material is different from the second material." Please refer to the action below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 10, and 19 of US Patent No. 10922855, and further in view of Konno et al (US 20120093280, A1). 

Current Application 17172113
US Patent 10922855
1.A method implemented on a computing device having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient, and at least one processor in communication with the at least one storage device, comprising: obtaining, by the at least one processor, preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector, wherein the first object is a phantom including a body made of a first material and a shell made of a second material; generating, by the at 

radiation rays that are emitted from a radiation emitter and passed through the first object, the radiation rays being detected by at least one radiation 
detector;  generating, by the at least one processor, a preliminary image of 

values of the first object based on the preliminary image; determining, by the at least one processor, a relationship between the preliminary projection values and the calibrated projection values;  for each of the at least one radiation detector, determining, by the at least one processor, a location of the radiation detector;  and determining, by the at least one processor, an artifact calibration coefficient corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector;  wherein the 



projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first object, the 
radiation rays being detected by at least one radiation detector;  generate a 
preliminary image of the first object based on the preliminary projection 
values of the first object;  generate calibrated projection values of the first 
object based on the preliminary image;  determine a relationship between the 
preliminary projection values and the calibrated projection values;  for each 
of the at least one radiation detector, determine a location of the radiation 

the radiation detector based on the relationship between the preliminary 
projection values and the calibrated projection values and the location of the radiation detector;  wherein to generate the calibrated projection values of the first object based on the preliminary image, the at least one processor is directed to cause the system to: obtain a cross-section equation of the first object based on the preliminary image of the first object; obtain a series of scanning equations, wherein each of the series of scanning equations is associated with one of the radiation rays;  and determine the calibrated projection values of the first object based on the cross-section 


rays that are emitted from a radiation emitter and passed through the first 
object, the radiation rays being detected by at least one radiation detector;  generate a preliminary image of the first object based on the preliminary projection values of the 
for each of the at least one radiation detector, determine a location of the 
radiation detector; and determine an artifact calibration coefficient 
corresponding to the radiation detector based on the relationship between the 
preliminary projection values and the calibrated projection values and the 
location of the radiation detector;  wherein to generate the calibrated 
projection values of the first object based on the preliminary image, the at 
least one processor is directed to cause the system to: obtain a cross-section 

object;  obtain a series of scanning equations, wherein each of the series of 
scanning equations is associated with one of the radiation rays;  and determine the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object.


Regarding Instant independent claims 1, 10, and 20 and those Patented claims 1, 10, and 19:
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, 10, and 19 of the Patent encompasses all the teachings of the instant claim 1, 10, and 20 except for the languages of wherein the first object is a phantom including a body made of a first material and a shell made of a second material. The prior art of Konno teaches in at least para. 0076 and 0088 said phantom obviously including said body made of a first known predetermined material and further understood said obvious shell 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claim(s) 1, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by YU et al. (US 2016/0239971, previously cited), in view of WU et al. (2004/0228451, previously cited) and further in view of Urchuk et al (WO0025678, A1).

     Regarding claim 1, YU teaches a method implemented on a computing device having at least one storage device and at least one processor in communication with the at least one storage device (an apparatus of at least para. 0021, 0027, and 0058 comprises processing circuitry and computer program of a storage media to comprise storage of calibration data and routines to calculate and determine an object projection data as an initial or preliminary projection data and a calibration projection data, for determining at least one of said artifact calibration correction factor), comprising: 

 wherein the first object is a phantom including a body made of a first material and a shell made of a second material (the imaged phantom of at least para. 0027 and 0045 is understoodly in the art comprises a body made of a first predetermined material and a known shell made which obviously maybe made of an obvious second material);
generating, by the at least one processor, a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);

 determining, by the at least one processor, an artifact correction calibration data based on the preliminary projection values and the calibration projection values (para. 0072 further teaches at least deriving an aligned calibration data as an artifact correction calibration data based on the preliminary or object projection values and the calibration projection values).
     However, YU is silent regarding wherein having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient, and determining, by the at least one processor, an artifact calibration coefficient based on the preliminary projection values and the calibration projection values; and specifically the first material is different from the second material.
    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.
     Urchuk teaches in at least page 15 generating projection data from input data of scanning a calibration object or phantom, the phantom in page 15 comprises at least a hybrid phantom made of at least slabs, a first slab or shell made of a layer of plastic and/or a layer of bone equivalent material; and another non-shell material or slab indicative of a body made of water material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu in view of Wu, and further in view of Urchuk to include wherein the first material is different from the second material, as indicated above, as Yu in view of Wu, and further in view of Urchuk are further in the same field of endeavor or correcting, calibrating and reconstructing a 

     Regarding claim 10, YU teaches a system for determining at least one artifact calibration correction (an apparatus of at least para. 0021, 0027, and 0058 
at least one storage medium storing a set of instructions (para. 0058 0086 further teaches a storage medium storing at least calibration projection data and programs comprising set of instructions); and at least one processor configured to communicate with the at least one storage medium (para. 0086-0087, said at least processor 670), wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (obtain in at least para. 0021, 0027, and 0045-0046 the objects projection values indicative of the preliminary projection values for pre-processing of a first object indicative of the imaged phantom object generated based on radiation rays that are emitted from a radiation emitter and passed through said first project, the radiation rays being detected by at least one radiation detector);

 generate a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);
 generate calibrated projection values of the first object based on the preliminary image (para. 0055 and 0072 further teaches the generating calibrated projection values of said first object based on based on obviously said preliminary image or projection data);
Preliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 7 of 12determine
      However, YU is silent regarding a system for determining at least specifically one artifact calibration coefficient, and determine said artifact calibration the first material is different from the second material.
    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 0008 a fitting function to derive the calibration coefficients, where further in para. 0009 a calibration constant is obtained based on the calibration projection data and measured projection data indicative of said preliminary projection values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YU in view of WU to include wherein system for determining at least specifically one artifact calibration coefficient, and determine said artifact calibration coefficient based on the preliminary projection values and the calibrated projection values, as illustrated above, as YU in view of WU   are in the same field of endeavor of performing scanning of a patient and a phantom disposed on the table, obtaining initial object projections data, calibration data to correct the object projections data, reconstructing an image from the corrected projection values according to a calibration correction factor, where said calibration correction factor maybe 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.
     Urchuk teaches in at least page 15 generating projection data from input data of scanning a calibration object or phantom, the phantom in page 15 comprises at least a hybrid phantom made of at least slabs, a first slab or shell made of a layer of plastic and/or a layer of bone equivalent material; and another non-shell material or 

    Regarding claim 20, YU teaches a non-transitory computer readable medium, comprising at least one set of instructions for determining at least one artifact calibration correction (para. 0088 teaches said non-transitory computer readable medium, comprising at least one set of instructions for determining in at least para. 0021, 0027, and 0058 comprising routines or instructions to generate or determine calibration data, and determine an object projection data as an initial or preliminary projection data and a calibration projection data, for determining at least one of said at least one artifact calibration correction factor), wherein when executed by at least one processor of a computer device, the at least one set of instructions directs the at least one processor to:Preliminary Amendment
obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (obtain in at least para. 0021, 0027, and 0045-0046 the objects projection values indicative of the preliminary projection values for pre-processing of a first object indicative of the imaged phantom object generated based on radiation rays that are emitted from 
wherein the first object is a phantom including a body made of a first material and a shell made of a second material (the imaged phantom of at least para. 0027 and 0045 is understoodly in the art comprises a body made of a first predetermined material and a known shell made which obviously maybe made of an obvious second material);
 generate a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);
 generate calibrated projection values of the first object based on the preliminary image (para. 0055 and 0072 further teaches the generating calibrated projection values of said first object based on based on obviously said preliminary image or projection data);
Preliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 7 of 12determine

    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 0008 a fitting function to derive the calibration coefficients, where further in para. 0009 a calibration constant is obtained based on the calibration projection data and measured projection data indicative of said preliminary projection values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YU in view of WU to include wherein determining at least specifically one artifact calibration coefficient, and determine an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values, as illustrated above, as YU in view of WU   are in the same field of endeavor of performing scanning of a patient and a phantom disposed on the table, obtaining initial object projections data, calibration 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.


Claim(s) 1, 10, and 20 is/are further rejected under 35 U.S.C. 103 as being unpatentable and obvious over by YU in view of WU, and further in view of Lindstrom et al (US 5774519, A1).

     Regarding claim 1, YU teaches a method implemented on a computing device having at least one storage device and at least one processor in communication with the at least one storage device (an apparatus of at least para. 0021, 0027, and 0058 comprises processing circuitry and computer program of a storage media to comprise storage of calibration data and routines to calculate and determine an object projection data as an initial or preliminary projection data and a calibration projection data, for determining at least one of said artifact calibration correction factor), comprising: 

 wherein the first object is a phantom including a body made of a first material and a shell made of a second material (the imaged phantom of at least para. 0027 and 0045 is understoodly in the art comprises a body made of a first predetermined material and a known shell made which obviously maybe made of an obvious second material);
generating, by the at least one processor, a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);

 determining, by the at least one processor, an artifact correction calibration data based on the preliminary projection values and the calibration projection values (para. 0072 further teaches at least deriving an aligned calibration data as an artifact correction calibration data based on the preliminary or object projection values and the calibration projection values).
     However, YU is silent regarding wherein having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient, and determining, by the at least one processor, an artifact calibration coefficient based on the preliminary projection values and the calibration projection values; and specifically the first material is different from the second material.
    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.
     Lindstrom teaches in at least Figs. 2 and 4 collecting image data of the calibration object or phantom, where pixels data comprising image data of the shell and air material of the phantom and further including image data of water material or the body material, the idealized phantom of further Col. 9 lines 13-30 specifically include a shell made of plastic material and a non-shell portion or body made of water material, both materials obviously different from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu in view of Wu, and further in view of Lindstrom to include wherein said first material is different from the second material, as indicated above, as Yu in view of Wu, and further in 


at least one storage medium storing a set of instructions (para. 0058 0086 further teaches a storage medium storing at least calibration projection data and programs comprising set of instructions); and at least one processor configured to communicate with the at least one storage medium (para. 0086-0087, said at least processor 670), wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 
obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (obtain in at least para. 0021, 0027, and 0045-0046 the objects projection values indicative of the preliminary projection values for pre-processing of a first object indicative of the imaged phantom object generated based on radiation rays that are emitted from 
wherein the first object is a phantom including a body made of a first material and a shell made of a second material (the imaged phantom of at least para. 0027 and 0045 is understoodly in the art comprises a body made of a first predetermined material and a known shell made which obviously maybe made of an obvious second material);
 generate a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);
 generate calibrated projection values of the first object based on the preliminary image (para. 0055 and 0072 further teaches the generating calibrated projection values of said first object based on based on obviously said preliminary image or projection data);
Preliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 7 of 12determine

    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 0008 a fitting function to derive the calibration coefficients, where further in para. 0009 a calibration constant is obtained based on the calibration projection data and measured projection data indicative of said preliminary projection values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YU in view of WU to include wherein system for determining at least specifically one artifact calibration coefficient, and determine said artifact calibration coefficient based on the preliminary projection values and the calibrated projection values, as illustrated above, as YU in view of WU   are in the same field of endeavor of performing scanning of a patient and a phantom disposed on the table, obtaining initial object projections data, calibration data to correct the object projections data, 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.
     Lindstrom teaches in at least Figs. 2 and 4 collecting image data of the calibration object or phantom, where pixels data comprising image data of the shell 

    Regarding claim 20, YU teaches a non-transitory computer readable medium, comprising at least one set of instructions for determining at least one artifact calibration correction (para. 0088 teaches said non-transitory computer readable medium, comprising at least one set of instructions for determining in at least para. 0021, 0027, and 0058 comprising routines or instructions to generate or determine calibration data, and determine an object projection data as an initial or preliminary projection data and a calibration projection data, for determining at least one of said at least one artifact calibration correction factor), wherein when executed by at least one processor of a computer device, the at least one set of instructions directs the at least one processor to:Preliminary Amendment
obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, 
wherein the first object is a phantom including a body made of a first material and a shell made of a second material (the imaged phantom of at least para. 0027 and 0045 is understoodly in the art comprises a body made of a first predetermined material and a known shell made which obviously maybe made of an obvious second material);
 generate a preliminary image of the first object based on the preliminary projection values of the first object (para. 0053-0054, and 0071-0072 further implies a processed object projected image indicative of preliminary image of the first object based on said preliminary projection values of the first object);
 generate calibrated projection values of the first object based on the preliminary image (para. 0055 and 0072 further teaches the generating calibrated projection values of said first object based on based on obviously said preliminary image or projection data);

      However, YU is silent regarding comprising at least one set of instructions for determining at least specifically one artifact calibration coefficient, and determine an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values, and specifically the first material is different from the second material.
    WU teaches a computer program of a storage media in a computing device of at least para. 0008-0011 comprising routines to calculate and determines calibration correction vectors or as understood in the art coefficients for determining at least one of said artifact calibration coefficient, and at least one processor in communication with the said at least one storage media, employing in at least para. 0008 a fitting function to derive the calibration coefficients, where further in para. 0009 a calibration constant is obtained based on the calibration projection data and measured projection data indicative of said preliminary projection values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YU in view of WU to include 
      However, Yu in view of Wu are silent regarding specifically said first material is different from the second material.
     Lindstrom teaches in at least Figs. 2 and 4 collecting image data of the calibration object or phantom, where pixels data comprising image data of the shell and air material of the phantom and further including image data of water material or the body material, the idealized phantom of further Col. 9 lines 13-30 specifically include a shell made of plastic material and a non-shell portion or body made of water material, both materials obviously different from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu in view of Wu, and further in view of Lindstrom to include wherein said first material is different from the second material, as indicated above, as Yu in view of Wu, and further in view of Lindstrom are further in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate that said phantom as described by Lindstrom comprises the shell made of specifically plastic and a non-shell portion made of water material, similar to a human body including at least an outer shell made of said first material and inner body comprising at least water and bone 

Claim(s) 1-5, 8-14, and 17-20 further is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sauer et al. (US 2010/0215140, previously cited), in view of Konno et al (US 20120093280, previously cited), and further in view of Urchuk.

Regarding claim 1, Sauer teaches a method implemented on a computing device having at least one storage device storing a set of instructions for determining at least one artifact calibration coefficient (calculated artifacts coefficients in at least para. 0003 are determined based on said set of instructions from computing device of para. 0031 storing said storage device), and at least one processor in communication with the at least one storage device (the computing device 36 or system 32 of para. 0031 further comprising said processor) comprising: 
obtaining, by the at least one processor, preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (at least para. 0003, 0023, and 0027 further teaches the obtaining and calculating raw projection data and preprocessed projection data indicative of the preliminary projection values of a first object indicative in a case of a patient organ generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector 18 of at least para. 0027);
generating, by the at least one processor, a preliminary image of the first object based on the preliminary projection values of the first object (the views or images of para. 0020, 0027-0028, and 0053);

determining, by the at least one processor, an artifact calibration coefficient based on a relationship between the preliminary projection values and the calibrated projection values (para. 0057, 0067, and 0069 further teaches the estimated coefficients are calculated based on radiation detector data corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector further implied in at least para. 0019).
     However, Sauer is silent regarding wherein the first object is a phantom including a body made of a first material and a shell made of a second material, and the first material is different from the second material.
     Konno further teaches in at least para. 0076, and 0088-0089 a plurality of phantom objects being images, said phantoms in at least para. 0089 formed of cylindrical shapes and different diameters obviously comprising a body made of a first predetermined material and may obviously comprise as understood in the art said obvious shell made which may obviously be made of a different material, and  generating in at least para. 0088, 0121, and 0150 calibrated image of the first object based on the raw or preliminary image. It would have been obvious to one 
    However, Sauer in view of Konno are silent regarding wherein the first material is different from the second material.
   Urchuk teaches in at least page 15 generating projection data from input data of scanning a calibration object or phantom, the phantom in page 15 comprises at 

     Regarding claim 2 (according to claim 3), Sauer further teaches wherein the generating the calibrated projection values of the first object based on the preliminary image comprises: 
generating a calibrated image of the first object based on the preliminary image (at least para. 0003 teaches generating preprocessed corrected images based on the preliminary data or image) and 
generating the calibrated projection values based on the calibrated image (generating further in at least para. 0003 normalized projected data indicative of the calibrated projection values based on the preprocessed corrected data indicative of said calibrated image).

     Regarding claim 3 (according to claim 1), Sauer further teaches wherein the determining the artifact calibration coefficient based on the preliminary projection values and the calibrated projection values comprises: determining, by the at least 
     However, Sauer is silent regarding wherein and for each of the at least one radiation detector, determining, by the at least one processor, a location of the radiation detector.
      Konno teaches in at least para. 0069-0075 the position determination of the radiation channels, further teaches in at least para. 0086-0090, calculated coefficient values for correcting measured data based on position of the detection channels, a relationship between calibration values of at least the patient image data or the phantom data and raw data to generate ultimately the corrected image of para. 0122. It would have been obvious to one of ordinary skill in the art before 

     Regarding claim 4 (according to claim 2), Sauer is silent regarding wherein generating the calibrated image of the first object based on the preliminary image comprises: obtaining a value of each of first pixels in the preliminary image associated with the body of the first object and a value of each of second pixels in the preliminary image associated with the shell of the first object; determining an average value of the first pixels; and assigning the average value of the first pixels as a new value to the each of the first pixels and retaining the value of the each of second pixels to generate the calibrated image.  
     Konno further teaches in at least para. 0076, and 0088 an object being imaged is said phantom made in a case of a single material, and the generating in at least para. 0088, 0121, and 0150 of calibrated image of the first object based on the raw or preliminary image, further comprises a pixel of projection of data comprising the preliminary image data is impliedly obtained in at least para. 0156 and 0136; further teaches  a determined pixel average in at least para. 0137 and 0156 and replaced or assigned in at least para. 0137 average value of the at least portion of the pixels a new value to the each of the at least portion of the pixels in the preliminary image to generate the calibrated image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein, 

     Regarding claim 5 (according to claim 2), Sauer further teaches the wherein the generating the calibrated projection values based on the calibrated image comprises: 
performing a forward projection on the calibrated image to generate forward projection values (para. 0038-0044).

    Konno teaches in at least para. 0013, 0049, and 0066 further teaches the for each of the at least one radiation detector, and for each of the at least one radiation detector, determine a processed or calibrated projection value for the radiation detector based on the location of the radiate on detector, further teaches in at least para. 0086-0090, calculated coefficient values for correcting measured data based on position of the detection channels, a relationship between calibration values of at least the patient image data or the phantom data and raw data to generate ultimately the corrected image of para. 0122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein, said for each of the at least one radiation detector, and for each of the at least one radiation detector, determine a calibrated projection value for the radiation detector based on the location of the radiation detector and the forward projection values, as indicated above, as Sauer in view of Konno are in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate in a case the artifacts may be caused by beam hardening, beam inconsistencies and the like, where in a 

     Regarding claim 8 (according to claim 1), Sauer further teaches the wherein further comprising: performing a preprocessing on the preliminary projection values to generate preprocessed projection values (para. 0027 and 0056); and generating the preliminary image based on preprocessed projection values (0072-0074).


determining corrected projection values of the second object (processing the forward projection data in at least para. 0038, and 0059 for determining said corrected projection values of the second object).
   However, Sauer is silent regarding specifically determining said corrected projection values of the second object based on the preliminary projection values of the second object and the at least one artifact calibration coefficient associated with the at least one radiation detector; and generating a corrected image of the second object based on the corrected projection values.


      Regarding claim 10, Sauer teaches a system for determining at least one artifact calibration coefficient (calculated artifacts coefficients in at least para. 0003 are determined based on set of instructions from computing device of para. 0031),   comprising: 
at least one storage medium (para. 0031) storing a set of instructions; 
and at least one processor configured to communicate with the at least one storage medium (the computing device 36 or system 32 of para. 0031 further comprising said processor),
wherein when executing the set of instructions, the at least one processor is directed to cause the system to: obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (at least para. 0003, 0023, and 0027 further teaches the 
generate a preliminary image of the first object based on the preliminary projection values of the first object (the views or images of para. 0020, 0027-0028, and 0053);
generate calibrated projection values of the first object based on the preliminary image (processing the forward projection data in at least para. 0038, and 0059 to obtain projected calibrated data);
determine a relationship between an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values (para. 0039-0047 further teaches the mapping of raw projection data y’ and estimated forward projection data and further in para. 0057, 0067, and 0069 estimated coefficients calculated based on radiation detector data corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector further implied in at least para. 0019).

     Konno further teaches in at least para. 0076, and 0088-0089 a plurality of phantom objects being images, said phantoms in at least para. 0089 formed of cylindrical shapes and different diameters obviously comprising a body made of a first predetermined material and may obviously comprise as understood in the art said obvious shell made which may obviously be made of a different material, and  generating in at least para. 0088, 0121, and 0150 calibrated image of the first object based on the raw or preliminary image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein the first object is a phantom including a body made of a first material and a shell made of a second material, as indicated above, as Sauer in view of Konno are further in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate that said imaged object may be in a case said phantom for said medical imaging to evaluate, analyze, and tune in a case the performance of the radiation detectors or the like, thereby reducing a case of artifacts caused by beam hardening, beam inconsistencies and the like, according to known methods to yield 
    However, Sauer in view of Konno are silent regarding wherein the first material is different from the second material.
   Urchuk teaches in at least page 15 generating projection data from input data of scanning a calibration object or phantom, the phantom in page 15 comprises at least a hybrid phantom made of at least slabs, a first slab or shell made of a layer of plastic and/or a layer of bone equivalent material; and another non-shell material or slab indicative of a body made of water material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno, and further in view of Urchuk to include wherein the first material is different from the second material, as indicated above, as Sauer in view of Konno, and further in view of Urchuk are further in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate that said phantom as described by Urchuk 

     Regarding claim 11 (according to claim 12), Sauer further teaches wherein to generate the calibrated projection values of the first object based on the preliminary image, the at least one processor is directed to cause the system to: generate a calibrated image of the first object based on the preliminary image (at 
generate the calibrated projection values based on the calibrated image (generating further in at least para. 0003 normalized projected data indicative of the calibrated projection values based on the preprocessed corrected data indicative of said calibrated image).

     Regarding claim 12 (according to claim 11), Sauer further teaches wherein the determine the artifact calibration coefficient based on the preliminary projection values and the calibrated projection values comprises: determine, by the at least one processor, a relationship between the preliminary projection values and the calibrated projection values (para. 0039-0047 further teaches the mapping of raw projection data y’ and estimated forward projection data); andPreliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 4 of 12determine, by the at least one processor, an artifact calibration coefficient corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector (para. 0057, 0067, and 0069 further teaches the estimated coefficients are calculated based on radiation detector data corresponding to the radiation detector based on the relationship between the preliminary projection values and the 
     However, Sauer is silent regarding wherein and for each of the at least one radiation detector, determine, by the at least one processor, a location of the radiation detector.
      Konno teaches in at least para. 0069-0075 the position determination of the radiation channels, further teaches in at least para. 0086-0090, calculated coefficient values for correcting measured data based on position of the detection channels, a relationship between calibration values of at least the patient image data or the phantom data and raw data to generate ultimately the corrected image of para. 0122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein, said for each of the at least one radiation detector, determining, by the at least one processor, a location of the radiation detector, as indicated above, as Sauer in view of Konno are in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate in a case the artifacts may be caused by beam hardening, beam inconsistencies and the like, where in a case raw or preliminary projected need to be calibrated in the case of such artifacts, a calibration coefficient corresponding to the at least one radiation 

     Regarding claim 13 (according to claim 11), Sauer is silent regarding wherein the first object is a phantom including a body made of a first material and a shell made of a second material, and to generate the calibrated image of the first object based on the preliminary image, the at least one processor is directed to cause the system to: obtain a value of each of first pixels in the preliminary image associated with the body of the first object and a value of each of second pixels in the preliminary image associated with the shell of the first object; determine an average value of the first pixels; and assign the average value of the first pixels as a 
     Konno further teaches in at least para. 0076, and 0088 an object being imaged is said phantom made in a case of a single material, and the generating in at least para. 0088, 0121, and 0150 of calibrated image of the first object based on the raw or preliminary image, further comprises a pixel of projection of data comprising the preliminary image data is impliedly obtained in at least para. 0156 and 0136; further teaches  a determined pixel average in at least para. 0137 and 0156 and replaced or assigned in at least para. 0137 average value of the at least portion of the pixels a new value to the each of the at least portion of the pixels in the preliminary image to generate the calibrated image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein, said generating calibrated image of the first object based on the preliminary image, as indicated above, as Sauer in view of Konno are further in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate that said imaged object may be in a case said phantom for said medical imaging to evaluate, analyze, and tune in a case the performance of the radiation detectors or the like, thereby reducing a case of artifacts caused by beam hardening, beam 

     Regarding claim 14 (according to claim 11), Sauer further teaches the wherein the generating the calibrated projection values based on the calibrated image comprises: 
perform a forward projection on the calibrated image to generate forward projection values (para. 0038-0044).
     However, Sauer is silent regarding and for each of the at least one radiation detector, determine a calibrated projection value for the radiation detector based on the location of the radiation detector and the forward projection values.  
    Konno teaches in at least para. 0013, 0049, and 0066 further teaches the for each of the at least one radiation detector, and for each of the at least one radiation 

     Regarding claim 17 (according to claim 10), Sauer further teaches the wherein the relationship between the preliminary projection values and the calibrated projection values is represented by a fitting curve.
     Konno teaches in at least Fig. 15 and para. 0119 a fitting curve illustrating raw projection data and data after calibration indicative of said relationship between the preliminary projection values and the calibrated projection values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno to include wherein, said relationship between the preliminary projection values and the calibrated projection values is represented by a fitting curve, as indicated 

     Regarding claim 18 (according to claim 10), Sauer further teaches the wherein further comprising: perform a preprocessing on the preliminary projection values to generate preprocessed projection values (para. 0027 and 0056); and generate the preliminary image based on preprocessed projection values (0072-0074).

     Regarding claim 19 (according to claim 10), Sauer further teaches the wherein further comprising: obtain, by the at least one processor, preliminary projection values of a second object generated based on radiation rays that are emitted from the radiation emitter and passed through the second object, the radiation rays being detected by the at least one radiation detector (at least para. 0003, 0023, and 0027 further teaches the obtaining and calculating raw projection data and preprocessed projection data indicative of the preliminary projection values of an object which as understood may be a second object indicative in a case of a patient organ generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector 18 of at least para. 0027);
determine corrected projection values of the second object (processing the forward projection data in at least para. 0038, and 0059 for determining said corrected projection values of the second object).
   However, Sauer is silent regarding specifically determine said corrected projection values of the second object based on the preliminary projection values of the second object and the at least one artifact calibration coefficient associated with the at least one radiation detector; and generate a corrected image of the second object based on the corrected projection values.


    Regarding claim 20, Sauer teaches a non-transitory computer readable medium, comprising at least one set of instructions for determining at least one artifact calibration coefficient (at least para. 0007-0008 teaches the computer readable medium, comprising at least one set of instructions for determining coefficients of para. 0003, 0052, and 0055), wherein when executed by at least one processor of a computer device (said at least one processor of a computer device of para. 0007-0008),
the at least one set of instructions directs the at least one processor to:Preliminary Amendment Attorney Docket No.: 20618-0366US01Application No.: Not yet assigned (Continuation of U.S. Application No. 16/205,152)Page 11 of 12obtain preliminary projection values of a first object generated based on radiation rays that are emitted from a radiation emitter and passed through the first project, the radiation rays being detected by at least one radiation detector (at least para. 0003, 0023, and 0027 further teaches the obtaining and calculating raw projection data and preprocessed projection data indicative of the preliminary projection values of 
generate a preliminary image of the first object based on the preliminary projection values of the first object (the views or images of para. 0020, 0027-0028, and 0053);
generate calibrated projection values of the first object based on the preliminary image (processing the forward projection data in at least para. 0038, and 0059 to obtain projected calibrated data);
determine a relationship between an artifact calibration coefficient based on the preliminary projection values and the calibrated projection values (para. 0039-0047 further teaches the mapping of raw projection data y’ and estimated forward projection data and further in para. 0057, 0067, and 0069 estimated coefficients calculated based on radiation detector data corresponding to the radiation detector based on the relationship between the preliminary projection values and the calibrated projection values and the location of the radiation detector further implied in at least para. 0019).
          However, Sauer is silent regarding wherein the first object is a phantom including a body made of a first material and a shell made of a second material, and the first material is different from the second material.

    However, Sauer in view of Konno are silent regarding wherein specifically said  first material is different from the second material.
   Urchuk teaches in at least page 15 generating projection data from input data of scanning a calibration object or phantom, the phantom in page 15 comprises at least a hybrid phantom made of at least slabs, a first slab or shell made of a layer of plastic and/or a layer of bone equivalent material; and another non-shell material or slab indicative of a body made of water material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauer in view of Konno, and further in view of Urchuk to include wherein the first material is different from the second material, as indicated above, as Sauer in view of Konno, and further in view of Urchuk are further in the same field of endeavor or correcting, calibrating and reconstructing a medical image obtained by radiation rays due image artifacts, one skill in the art would appreciate that said phantom as described by Urchuk comprises a plurality of layers and made of different materials  similar to a human body including at least an outer shell made of a first material and inner body comprising at least water and bone equivalent materials which complements Sauer 

Claim Standings
Claims 6-7 and 15-16 remained not rejected over the prior arts but are objected to as being dependent upon a rejected base claim of the prior arts, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if properly incorporated in the independent claims and if all outstanding rejections are overcome.
Prior arts do not appear to teach as claimed:

 7. (Original) The method of claim 6, wherein the determining the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object comprises: for each of the series of scanning equations, determining, when there is no solution satisfying both the scanning equation and the cross-section equation, the calibrated projection value as zero; determining, when there is only one solution satisfying both the scanning equation and the cross-section equation, the calibrated projection value as zero; and determining, when there are two solutions satisfying both the scanning equation and the cross-section equation, the calibrated projection value based on the distance between the two solutions.  
15. (Original) The system of claim 10, wherein to generate the calibrated projection values of the first object based on the preliminary image, the at least one processor is directed to cause the system to: obtain a cross-section equation of the 
16. (Original) The system of claim 15, wherein to determine the calibrated projection values of the first object based on the cross-section equation and the series of scanning equations of the first object, the at least one processor is directed to cause the system to: for each of the series of scanning equations, determine, when there is no solution satisfying both the scanning equation and the cross-section equation, the calibrated projection value as zero; determine, when there is only one solution satisfying both the scanning equation and the cross-section equation, the calibrated projection value as zero; and determine, when there are two solutions satisfying both the scanning equation and the cross-section equation, the calibrated projection value based on the distance between the two solutions.  

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/22/2022